UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-6339


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL RAY BUIE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:08-cr-00964-TLW-1)


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Ray Buie, Appellant Pro Se.      Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel    Ray     Buie       appeals      the   district     court’s      order

granting    the   government’s        Fed.       R.   Crim.   P.    35(b)   motion     and

reducing his sentence.             We have reviewed the record and find no

reversible error.       Accordingly, we affirm the Amended Judgment.

See United States v. Davis, 679 F.3d 190, 197 (4th Cir. 2012)

(holding that district court may consider 18 U.S.C. § 3553(a)

(2012)     factors    “when    deciding          the    extent      of   [a]    sentence

reduction    after    granting       [a]    Rule      35(b)   motion.”).         We    deny

Buie’s motion for appointment of counsel, and we dispense with

oral   argument      because       the    facts       and   legal    contentions       are

adequately    presented       in    the    materials        before   this      court   and

argument would not aid the decisional process.



                                                                                AFFIRMED




                                             2